Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
1.	This is a first non-final Office Action on the merits for application 17/234698. Claims 1-13 are pending examination.


Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 10/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	
	
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to method (i.e., a process). As such, claim 1 is/are drawn to one of the statutory categories of invention.
Claims 1-13 are directed to advertisement selection based on ranking and scoring calculations. Specifically, the claims recite selecting promotions for a test campaign comprising: receiving a plurality of possible offers comprising a plurality of variables, each variable having one of a set of values to form a combination of variable values; applying heuristics to the plurality of possible offers to generate a reduced mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as mobile devices merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the mobile devices perform(s) the steps or functions of selecting promotions for a test campaign comprising: receiving a plurality of possible offers comprising a plurality of variables, each variable having one of a set of values to form a combination of variable values; applying heuristics to the plurality of possible offers to generate a reduced set of possible offers; converting the combination of variable values for each of the offers into a vector; scoring the reduced set of offers based upon the vector of each offer; ranking the reduced set of offers by their scores; selecting a first subset of the ranked reduced set of offers based upon the offers with the highest scores; selecting a second subset of the ranked reduced set of offers, wherein the offers 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a mobile devices to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of advertisement selection based on ranking and scoring calculations. As discussed above, taking the claim elements separately, the mobile devices perform(s) the steps or functions of selecting promotions for a test campaign comprising: receiving a plurality of possible offers comprising a plurality of variables, each variable having one of a set of values to form a combination of variable values; applying heuristics to the plurality of possible offers to generate a reduced set of possible offers; converting the combination of variable values for each of the 
As for dependent claims 2-13 further describe the abstract idea of advertisement selection based on ranking and scoring calculations. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


4.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1-13.

NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Next-generation manufacturing systems: key research issues in developing and integrating reconfigurable and intelligent machines” describes “Throughout history it has been proved that tendencies in the manufacturing floor are a reflection of the changes in the customer's demands. Today, markets increasingly require more customized products, with shorter life cycles. In response, manufacturing .

	

Pertinent Art
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference#US20130226691A1 teaches similar invention which describes a computer system for multi-channel campaign planning includes a digital processor, and computer readable instructions to plan and manage a multi-channel campaign. The instructions are embedded on a non-transitory, tangible memory device and executable by the processor. The instructions include a scenario outcome predicting module to predict an outcome for a scenario having a set of parameters defined for each channel of a phase of a plurality of iterative phases of the multi-channel campaign. The instructions include an adaptive learning module to generate an optimized learning component of the multi-channel campaign. The instructions include a decision optimization module to optimize the multi-channel campaign over the plurality of iterative phases. The instructions include a campaign execution module to execute the multi-channel campaign and collect outcome data. An initial phase of the plurality of phases is executed without prior outcome data for the scenario of the initial phase.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621